DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of the invention I, claims 1-16 in the reply filed on 8/16/21 is acknowledged.  More specifically, Applicant traverses the Restriction Requirement with respect to the restriction between Groups II and I. The traversal is on the ground(s) that, allegedly, “the features listed by the Examiner are all drawn from the dependent claims in Group I, not from independent claim 1 in Group I. The Examiner did not analyze the claim limitations recited in independent claim 20 of Group II to determine the scope of the limitations associated with the subcombination that are recited in claim 20, let alone determine whether claim 20 requires the particulars of the subcombination that are recited in claim 20 (e.g., the limitations, recited in claim 20, that are associated with the subcombination as claimed in claim 1) for patentability. Applicant submits that the Examiner's analysis of the claims as described above is improper. Accordingly, Examiner failed to meet his/her burden of showing that Group II and Group I are distinct”. 
  	This is not found persuasive because, the requirement for the analysis is to evaluate whether features (particulars) of the subcombination recited in claims 1-16 are present in claim not present in claim 20 drawn to the combination (i.e., to the “computer system”), e.g., because the computer system as claimed does not require: for the movable support to slide along an axis of the heat pipe, to simultaneously move each cooling fin, or for each cooling fin in the first and second pluralities of cooling fins to have different shapes, or to have an actuator, controller, etc. Also, the subcombination has separate utility such as an adjustable heat exchanger.
	Furthermore, it was clearly stated in the Restriction Requirement that “Should Applicant traverse on the ground that the inventions are not patentably distinct,
Applicant should submit evidence or identify such evidence now of record showing the
inventions to be obvious variants or clearly admit on the record that this is the case”.  However, Applicant has failed to do so.
	Accordingly, the requirement is still deemed proper and is therefore made FINAL. The non-elected claims 17-20 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-16 follows.


Claim Objections

Claim 16 is objected to because the claim recites an ungrammatical clause: “wherein the first the [sic] actuator is configured…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations: “the third plurality of cooling fans” (ll. 3-4) and “the heat exchanger” (l. 5).  There is insufficient antecedent basis for these limitations in the claim. Further, said claim 13 recites the limitation “a heat pipe” (ll. 4-5). It’s not clear whether this is the same “at least one heat pipe” recited in the parent claim 1, or a different one ? If it the same heap pipe, then why different terminology is used ? Applicant must use uniform terminology throughout the claims while referring to the same components of the claimed apparatus. Further, if the heat pipe of claim 13 is a different one, then Applicant should clearly differentiate between claimed heat pipes by providing distinct terminology therefor (e.g., the “first heat pipe”, “second heat pipe”, etc.).
	Furthermore, claim 15 recites the open-ended limitation “the temperature” (last line) without specifying which particular component said “temperature” is referring to (i.e., to the “integrated circuit” ?).
	The remaining dependent claims 14 and 16 have been also rejected, since they inherit 
Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,327, 576 to Lee et al. (Lee).
Regarding claims 1 and 4, Lee discloses an apparatus (Fig. 1-4), comprising: at least one heat pipe (30) that is adapted to be thermally coupled to an integrated circuit (42) and has an evaporator portion (32) and a first condenser portion (34), wherein the first condenser portion extends away from the evaporator portion (Fig. 2); a first plurality of cooling fins ((220, 240) or (120, 140)) that is attached to the first condenser portion; a first movable support ((12) or (22)) that is thermally coupled to the first condenser portion and is configured to move a second 

Claim Rejections - 35 USC § 102/ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, and 14, are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 7, 327, 568 to Lin or, in the alternative, under 35 U.S.C. 103 as obvious over Lin in view of US 2006/0098414 to Huang.
Regarding claims 1 and 2, Lin discloses an apparatus (Fig. 2-7), comprising: at least one heat pipe (col. 5, ll. 1-3) that is adapted to be thermally coupled to an integrated circuit (inherently present in the computer (4)) and has an evaporator portion and a first condenser 
Alternatively, Huang discloses an apparatus (Fig. 4, 5), comprising: at least one heat pipe (2) that is adapted to be thermally coupled to an integrated circuit (3) and has an evaporator portion and a first condenser portion (inherently present, since the heat pipes inherently comprise the evaporator and condenser portions), wherein the first condenser portion extends away from the evaporator portion (Fig. 5); a first plurality of cooling fins (13) that is attached to the first condenser portion (Fig. 4, 5).
It would have been obvious to a person of the ordinary skill in the cooling arts before the effective filing date of the claimed invention to have provided in Lin at least one heat pipe that is adapted to be thermally coupled to an integrated circuit and has an evaporator portion and a first condenser portion, wherein the first condenser portion extends away from the evaporator portion; a first plurality of cooling fins that is attached to the first condenser portion, as taught by Huang, in order to predictably enhance heat dissipation and overall cooling efficiency of the apparatus. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Also, regarding claim 2, it would have been obvious to a person of the ordinary skill in the cooling arts before the effective filing date of the claimed invention to have routed the heat pipe in Lin (taken alone or as modified by Huang) in any suitable way, in order to save space and optimize cooling efficiency, including so that the first movable support is configured to slide along an axis of the at least one heat pipe to move the second plurality of cooling fins relative to the first plurality of cooling fins, since such a modification would have involved a mere change in shape and/or size of the heat pipe. The rational that a particular shape is a design choice may be found in legal precedent: See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). Also, a change in size is generally recognized as being within the level of ordinary skill in the art. See  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Lin discloses that the first movable support (222, 223) is configured to move a cooling fin (224) in the second plurality of cooling fins from a first position (P2) between two cooling fins (261) in the first plurality of cooling fins to a second position (P1) between the two cooling fins (261) in the first plurality of cooling fins (col. 5, ll. 42-49, see “in an alternative manner”).
Regarding claim 4, Lin discloses that the first movable support (222, 223) is configured to simultaneously move each cooling fin in the second plurality of cooling fins (224) from a respective first position (P2) to a respective second position (P1), (Fig. 3, 6, 7).
Regarding claims 5 and 6, Lin alone or as modified, does not explicitly disclose that each cooling fin in the first plurality of cooling fins has a first shape, each cooling fin in the second plurality of cooling fins has a second shape, and the first shape is different than the second shape, wherein the first shape has a larger surface area than the second shape.
In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). Also, a change in size is generally recognized as being within the level of ordinary skill in the art. See  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 7 and 8, Lin alone or as modified discloses an actuator (25) configured to move the first movable support (222, 223) to a set position relative to the first condenser portion (Fig. 6, 7).
Regarding claims 13 and 14, as best understood, Lin (taken alone or as modified by Huang) discloses all as applied to claim 1 above,  including a first actuator (25) configured to move the first movable support (222, 223) relative to the first condenser portion, but does not disclose: a third plurality of cooling fins; and a second movable support that is mechanically coupled to the third plurality of cooling fins and thermally coupled to a second condenser portion of a heat pipe of the heat exchanger and is configured to move the third plurality of cooling fins relative to the first plurality of cooling fins, wherein a second actuator configured to move the second movable support relative to the second condenser portion.
However, it would have been obvious to a person of the ordinary skill in the cooling arts before the effective filing date of the claimed invention to have provided as many pluralities of the cooling fins, heat pipes, actuators, movable supports, etc., in  Lin (taken alone or as modified by Huang) including as claimed, so the resulting modification would comprise: a third plurality In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 9-12, 15, and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin (taken alone or as modified by Huang) as applied to claims 1, 7, and 14 above, and further in view of US 2014/0360696 to Alshinnawi et al. (Alshinnawi).
Regarding claims 9-12, 15, and 16, as best understood, Lin taken alone or as modified by Huang, discloses all as applied to claims 1, 7, and 14, but does not disclose a temperature control as recited in the claims, wherein the actuator is a thermomechanical actuator configured to move the first (second) movable support relative to the first (second) condenser portion(s) by a controller based on a first (second) temperature range(s) signal(s) received from a temperature sensor or from the integrated circuit.
Alshinnawi discloses (Fig. 1-6) a dynamic heat exchanger for a computer system with a movable support (20) supporting a movable heat sink (30), which automatically moves from a first retracted position (Fig. 6A) to a second extended position (Fig. 6D), in order to increase cooling capacity (par. [0017]), wherein  said movable support (20) is being moved by a thermomechanical actuator (24) in response to a controller (53) based on a temperature signal 
It would have been obvious to a person of the ordinary skill in the cooling arts before the effective filing date of the claimed invention to have further modified to Lin (taken alone or as modified by Huang) according to the teachings of Alshinnawi, so the combination would result in a temperature control arrangement, wherein the actuator is a thermomechanical actuator configured to move the first (second) movable support relative to the first (second) condenser portion(s) by a controller based on a first (second) temperature range(s) signal(s) received from a temperature sensor or from the integrated circuit, in order to automatically extend the second plurality of cooling fins relative to the first plurality of cooling fins in Lin, taken alone or as modified by Huang, based on the increase temperature of the apparatus to be cooled, thus predictably enhancing cooling and reliability of said apparatus. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, it would have been also obvious to a person of the ordinary skill in the cooling arts before the effective filing date of the claimed invention to have selected any optimal temperature ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.
Conclusion

The remaining documents made of record and not relied upon are considered pertinent to Applicant's disclosure because of the teachings of various cooling arrangements for electronic devices, wherein said cooling arrangements employ heat sinks and heat pipes. Furthermore, US/8861203, 8240360, 7515423, and 9625220 teach adjustable heat sinks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Anatoly Vortman/
Primary Examiner
Art Unit 2835